Exhibit 10.14

--------------------------------------------------------------------------------



SIXTEENTH AMENDMENT
FRONTIER PRODUCTS OFFTAKE AGREEMENT
EL DORADO REFINERY




This Sixteenth Amendment to the Frontier Products Offtake Agreement, El Dorado
Refinery (“Sixteenth Amendment”) by and between Frontier Oil and Refining
Company, a Delaware corporation (“FORC”) and Shell Oil Products US (SOPUS),
assignee of Equiva Trading Company (“ETCo”) is made and entered into this   day
of December, 2009.  FORC and SOPUS are sometimes referred to herein individually
as a Party and collectively as the Parties.


WITNESSETH:


WHEREAS, the Parties entered into the Frontier Products Offtake Agreement, El
Dorado Refinery dated October 19, 1999 (hereinafter referred to as (“the
Agreement”) and desire to amend certain provisions of the Agreement; and


WHEREAS, the Parties entered into the First Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 18th day of September, 2000 (hereinafter
referred to as the “First Amendment”); and


WHEREAS, the Parties entered into the Second Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 21st day of September, 2000 (hereinafter
referred to as the “Second Amendment”); and


WHEREAS, the Parties entered into the Third Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 19th day of December, 2000 (hereinafter
referred to as the “Third Amendment”); and


WHEREAS, the Parties entered into the Fourth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 22nd day of February, 2001 (hereinafter
referred to as the “Fourth Amendment”); and


WHEREAS, the Parties entered into the Fifth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 14th day of August, 2001 (hereinafter
referred to as the “Fifth Amendment”); and


WHEREAS, the Parties entered into the Sixth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 5th day of November, 2001 (hereinafter
referred to as the “Sixth Amendment”); and


WHEREAS, the Parties entered into the Seventh Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 22nd day of April 2002 (hereinafter
referred to as the “Seventh Amendment”); and


WHEREAS, the Parties entered into the Eight Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 30th day of May 2003 (hereinafter
referred to as the “Eight Amendment”);


WHEREAS, the Parties entered into the Ninth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 25th day of May 2004 (hereinafter
referred to as the “Ninth Amendment”); and


WHEREAS, the Parties entered into the Tenth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 3rd day of May 2005 (hereinafter
referred to as the “Tenth Amendment”); and


WHEREAS, the Parties entered into the Eleventh Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 31st  day of March 2006 (hereinafter
referred to as the “Eleventh Amendment”); and


WHEREAS, the Parties entered into the Twelfth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 11th  day of May 2006 (hereinafter
referred to as the “Twelfth Amendment”); and


WHEREAS, the Parties entered into the Thirteenth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 30th  day of September 2007 (hereinafter
referred to as the “Thirteenth  Amendment”); and


WHEREAS, the Parties entered into the Fourteenth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 7th day of April 2008 (hereinafter
referred to as the “Fourteenth  Amendment”); and


WHEREAS, the Parties entered into the Fifteenth Amendment, Products Offtake
Agreement, El Dorado Refinery dated the 28th day of May 2008 (hereinafter
referred to as the “Fifteenth Amendment”);


WHEREAS, the Parties desire to modify the pricing of #1 Fuel Oil: and


WHEREAS, the Parties recognize that to modify the pricing of #1 Fuel Oil,
requires an amendment to the Product Pricing paragraph for  Schedule E – #1 Fuel
Oil as previously amended by the Second and Ninth Amendments and the addition of
new paragraph titled “Provisional Product Pricing”; and


WHEREAS, the Parties desire to amend and restate only  the  Product Pricing
paragraph for  Schedule E - #1 Fuel Oil and to add a new paragraph for
Provisional Product Pricing to Schedule E - #1 Fuel Oil in this Sixteenth
Amendment; and


WHEREAS, the Parties desire to make this Sixteenth Amendment effective beginning
with product delivered November 1, 2009; and


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below the Parties agree to amend and restate portions of Schedule E – #1 Fuel
Oil and covenant as follows:


 Product Pricing – SOPUS will pay Frontier the mean of the monthly low and high
price for #1 Fuel Oils ,    which is quoted by Platte’s Oil Service as Ultra Low
Sulfur Diesel #1in cents per gallon FOB custody transfer point plus 0.15 cents
per gallon.  SOPUS will pay Frontier an additional 0.40 cents per gallon for
deliveries to the El Dorado truck rack.  SOPUS will pay Frontier the published
Magellan Pipeline Lubricity Fee for all #1 Fuel Oil at the El Dorado truck
rack.  SOPUS will pay Frontier the published Magellan Pipeline Red Dye Fee for
all red dye #1 Fuel Oil at the El Dorado truck rack..  If there are no quotes by
Platte’s Oil Service for ULSD #1 during any month the price will be as agreed by
both Parties.


 
Provisional Product Pricing – SOPUS will pay Frontier the mean of the prior
week’s weekly average low and high price for Ultra Low Sulfur Diesel #1
published by Platte’s Oil Service for Group 3, FOB the custody transfer point,
plus 0.15 cents per gallon. The previous week’s mean shall be calculated as the
arithmetic average of the Platt’s effective low and high quotes for Ultra Low
Sulfur Diesel #1s for Monday through Friday of the previous week and shall be
effective for delivers from Tuesday of the current week through Monday of the
next week.



EFFECTIVE DATE


This Sixteenth Amendment will be effective beginning with product delivered
November 1, 2009.


Except as explicitly stated herein, no other provisions of the Agreement, or any
prior Amendments are affected by the Sixteenth Amendment and they remain in full
force and effect.


In witness whereof, the Parties have below affixed the signature of their
authorized representatives, who warrant that they are legally empowered to bind
the Party on whose behalf they have signed.




Frontier Oil and Refining
Company                                                                             Shell
Oil Products US


By      /s/ Michael C.
Jennings                                                                                     
By      /s/ Tom N. Smith
Name Michael C. Jennings      
                                                                                    
Name  Tom N. Smith
Title  President & CEO             
                                                                                     Title    President
Date  February 16,
2010                                                                                          Date    February
9, 2010
